This proceeding in error was filed in this court on January 14, 1918, and was duly assigned for submission on February 17, 1920, on which day it was dismissed for want of prosecution. On February 24, 1920, upon application of plaintiff in error, the cause was reinstated and plaintiff in error given 20 days within which to file brief, and the cause was duly submitted on April 13, 1920. No briefs having been filed within the extension of time granted, the cause is dismissed for want of prosecution. Balch v. Pickard, 72 Oklahoma, 179 P. 10; Brown v. Thompson, 46 Okla. 446, 149 P. 122.
OWEN, C. J., and KANE, HARRISON, JOHNSON, and BAILEY, JJ., concur.